COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CITY OF EL PASO,                               §               No. 08-20-00159-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                210th District Court

  MARIA PINA,                                    §             of El Paso County, Texas

                         Appellee.               §               (TC# 2019DCV1458)

                                             §
                                           ORDER

       The parties’ briefing and the record before the Court on appeal repeatedly reference a

video of the incident, which was attached as Exhibit C to Plaintiff’s First Amended Response to

Defendant’s Second Amended Plea to the Jurisdiction, Original Traditional Motion for Summary

Judgment, and Original No-Evidence Motion for Summary Judgment. See C.R. 149. However,

we did not receive a copy of this evidence as part of the Clerk’s Record. We therefore ask the

parties to submit a copy of the video as soon as practicable, and no later than May 9, 2022.

       IT IS SO ORDERED this 29th day of April, 2022.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.